DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Ching-Ling Huang (Reg. No. 62,003) on Jan 26, 2022.
3.	The application has been amended as follows:
	In written disclosure, paragraph [0001], at line 5, insert – 16/944,883 – after “Application No..”
Allowable Subject Matter
4.	Claims 1-8, 10-19, 21 and 22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0402992.  The improvement comprises the drain select gate (DSG) lines having different lateral dimensions.
	In re claim 14, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0402992.  The improvement free of the uppermost sacrificial layer and a second bit line contact above and in contact with the first memory string and the second memory string, respectively.
	In re claim 18, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0402992.  The improvement comprises forming an elevating layer on the first region, but not the second region, of the dielectric stack; and simultaneously forming a first recess through the elevating layer into a top portion of the first channel structure, and a second recess into a top portion of the second channel structure.
	In re claim 21, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0402992.  The improvement comprises that numbers of the plurality of memory strings are the same among the plurality of regions.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
7.	Applicant’s arguments and amendments, submitted on 1/19/22, have been fully considered and are persuasive.  The rejections and objection, as set forth in the final office action, have been withdrawn. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 26, 2022